Title: From James Madison to Jonathan Russell, 5 May 1816
From: Madison, James
To: Russell, Jonathan


        
          Dear Sir
          May 5 1816.
        
        I have recd. within a few days yours of Jany 6. It reminds me of your preceding one of February 15. 1815, which, tho’ recd. at a late day, would have been sooner acknowledged, but for a conflict between my wish to alleviate the feelings it disclosed, and the duty imposed by my view of the case out of which they arose. I have gained however nothing by the delay; and can therefore only say now, that with every disposition to allow weight

to your observations, I am not aware of the necessity of so critical a comparison as you enter into, of your pecuniary claims with those of Mr Adams. I am persuaded it will never be made by others, to the disparagement of your reputation; the less so, as the difference between the expence incident to diplomatic missions at St Petersburg and Stockholm, is so well understood. All the Governments of Europe attend to it, I beleive, in their allowances to their public Ministers; and it is more than probable that a Similar rule will be adopted by this Country in future Missions. In a bill for augmenting the salaries of foreign Ministers brought into Congress at the late Session, a distinction was made between the great and Minor powers, and altho’ the bill did not pass, its failure certainly was not on that account.
        With respect to the assurance given at the time of your nomination to the Senate, I beg you to be satisfied that it was not a bribe to the parsimony or a compromise with the enmity, of your opponents. It was information only of the fact, that such was the purpose of the Executive, given with a view to prevent the effect of a misapprehension of that purpose. This is a precaution not unusual; & certainly not exceptionable. But I perceive you have been led into the view you have taken of the incident, by supposing that the assurance in question, was made in order to reconcile the Senate to the Nomination of J. R. and not to a mission to Sweeden. As the Senate is known to decide upon the expediency of foreign Missions, as well as on the fitness of the men nominated, they may of course make the expediency, of a particular mission, to depend on the cost of it to the Nation; and it might be the duty of the executive to yeild to that Opinion, even if contrary to its own, rather than to lose an object important in the opinion of the Executive to the interest of the nation.
        The Secretary of State writes to you on the Subject of your letter requesting a sanction to your leaving Stockholm. I hope the ground on which he places the termination of your diplomatic service there will be consistent with the interesting object communicated in your letter to me, and in consummating which, I sincerely wish you all the happiness promised by it. Accept my friendly respects.
        
          James Madison
        
      